DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 5/15/2019 are as follows: 
Claims 1-20 are pending and are being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic Module with Integral Sintered Cooling Channel Comprising a Turbulence Element and Method for the Production Thereof”.
The disclosure is objected to because of the following informalities: Paragraph 31 recites “16” which appears to be a typo of --116--.  
Appropriate correction is required.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
“100” has been used to designate both “devices” and “electronics module” (Paragraphs 30 and 32)
“102” has been used to designate both “heat generating components”, “power conductor”, and “power module” (Paragraphs 30, 32, 35);
“104” has been used to designate “heat exchangers”, “base plate”, “thermally conductive material”, and “copper plate” (Paragraphs 30, 33, 41);
“108” has been used to designate “coolant”, “water/glycol”, and “water” (Paragraphs 30, 33, 36);
“202” has been used to designate “projections”, “stationary structures”, “structure”, “stationary elements”, and “copper pins” (Paragraphs 37, 40, 41);
Applicant is reminded to use consistent terminology throughout the specification in regards to reference characters.
It is unclear how Figure 4 relates to Figure 3, is Figure 4 a cutout of Figure 3.  If so, the cutout line should be shown in Figure 3;
Figure 4 contains two different viewpoints of a single component.  As such, each view should be individually labeled as Figure 4A and Figure 4B, respectively.  The same correction should be made to Figure 5 since Figure 5 is three different viewpoints;
“404” and “408” point to the same element in Figure 4, wherein only one reference character should be utilized per element;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Turbulence element laser sintered with the heat sink (Claims 1, 12);
Cooling channel formed from laser sintering (Claims 1, 14)
Perforated turbulence element (claims 6 and 19);
One further turbulence element (claim 11);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a turbulence element that is movable in a laser sintered cooling channel of the heat sink, wherein the turbulence element is laser sintered with the heat sink”.  It is unclear how exactly the turbulence element is integrally laser sintered with the heat sink.  The turbulence element is required to move about an axle in order to create a turbulent flow, wherein it would appear contradictory to then say the turbulence element is sintered to the heat sink.  Further, it is not readily apparent how the turbulence element is mounted to the heat sink in an integral process.  Therefore, since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite. 
Claims 3 and 16 recite “IGBT” wherein it is unclear what the acronym specifically stands for.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  The applicant is advised to first recite the full terminology for the acronym to avoid any ambiguity.
Claim 7 recites “the turbulence element has an irregular shape”.  The term "irregular" in claim 7 is a relative term which renders the claim indefinite.  The term "irregular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what parameters are being utilized in order to determine if a shape is irregular or not.

The remaining claims are rejected as being indefinite for depending upon an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US2007/0242434A1) in view of Franke (US2018/0235101A1).
Re Claim 1. Kelly teaches an electronics module (100) comprising (Figure 1):
at least one power semiconductor (semiconductor on 101) connected to a heat sink (101) in a thermally conductive manner (Figure 1; Paragraphs 2-8, 15-16); and 
a turbulence element (103A-D) that is movable in a cooling channel (area occupied by 102) of the heat sink, wherein the turbulence element is connected with the heat sink (Figure 1; Paragraphs 2-8, 15-16). 
Kelly fails to specifically teach the heat sink is an integral laser sintered heat sink comprising a laser sintered cooling channel, wherein the turbulence element is laser sintered with the heat sink. 
However, Franke teaches an integral laser sintered heat sink (14) comprising a laser sintered cooling channel (23) (Figure 2, Paragraphs 39-45, 55-58).  When Franke is combined 
Therefore, in view of Franke’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat sink of Kelly as an integral laser sintered heat sink in order to allow for rapid production of complex structures, as well as to better control the thermal conductivity through the heat sink.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the heat sink of Kelly as an integral laser sintered heat sink, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).

Re Claim 12. Kelly teaches a method for the production of an electronics module (100) (Figure 1), wherein the method comprises the following steps: forming a power semiconductor (semiconductor on 101) and an integral heat sink (101) that has at least one cooling channel (area occupied by 102), wherein a turbulence element (103A-D) is connected with the heat sink; and connecting the power semiconductor to the heat sink (Figure 1; Paragraphs 2-8, 15-16). 
Kelly fails to specifically teach the heat sink is an integral laser sintered heat sink comprising a laser sintered cooling channel, wherein the turbulence element is laser sintered with the heat sink. 
However, Franke teaches an integral laser sintered heat sink (14) comprising a laser sintered cooling channel (23) (Figure 2, Paragraphs 39-45, 55-58).  When Franke is combined with Kelly, the turbulence element of Kelly would be laser sintered with the heat sink since Franke teaches an integral assembly through laser sintering.


Re Claim 2. Kelly as modified by Franke teach the heat sink is laser sintered from a metal material (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58), and wherein the power semiconductor is soldered to the heat sink (Examiner takes Official Notice that it is well known and documented to solder semiconductors onto heat sinks in order to secure the semiconductor to the heat sink and provide a good thermal pathway from the semiconductor to the heatsink). 
Re Claim 3. Kelly teaches the power semiconductor (Paragraph 2) but fails to specifically teach the semiconductor is an IGBT.  However, the Examiner takes Official Notice of the well-known use of IGBT in electronic circuits, wherein the specific semiconductor chosen does not materially change the heatsink apparatus.
Re Claim 4. Kelly as modified by Franke teach a laser sintered shaft of the turbulence element is rotatably supported in the cooling channel (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 5. Kelly as modified by Franke teach the turbulence element is rotatably supported on a laser sintered axle located in the cooling channel (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 7. Kelly as modified by Franke teach the turbulence element has an irregular shape (Kelly Figure 1, Paragraphs 2-8, 15-16, wherein the impeller blades of Kelly are considered irregular since they are not fully symmetric; Franke Figure 2, Paragraphs 39-45, 55-58).  
Re Claim 8. Kelly as modified by Franke teach the turbulence element includes a propeller (Kelly Figure 1, Paragraphs 2-8, 15-16, wherein the impeller blades of Kelly are considered propellers; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 9. Kelly as modified by Franke teach the turbulence element includes a paddle (Kelly Figure 1, Paragraphs 2-8, 15-16, wherein the impeller blades of Kelly are considered paddles; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 11. Kelly as modified by Franke teach at least one further turbulence element (103A-D of Kelly are plural turbulence elements) that can move in the cooling channel, which is laser sintered with the heat sink in a process (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 13. Kelly as modified by Franke teach the turbulence element is movable within the at least one cooling channel of the heat sink (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 14. Kelly as modified by Franke teach forming the at least one cooling channel via laser sintering (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 15. Kelly as modified by Franke teach the heat sink is laser sintered from a metal material, and wherein the power semiconductor is soldered to the heat sink (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58).  
Re Claim 16. Kelly teaches the power semiconductor (Paragraph 2) but fails to specifically teach the semiconductor is an IGBT.  However, the Examiner takes Official Notice of the well-known use of IGBT in electronic circuits, wherein the specific semiconductor chosen does not materially change the heatsink apparatus. 
Re Claim 17. Kelly as modified by Franke teach a laser sintered shaft of the turbulence element is rotatably supported in the at least one cooling channel (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 18. Kelly as modified by Franke teach the turbulence element is rotatably supported on a laser sintered axle located in the at least one cooling channel (Kelly Figure 1, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 
Re Claim 20. Kelly as modified by Franke teach the turbulence element include at least one of a propeller and a paddle (Kelly Figure 1, wherein the impeller blades of Kelly are considered a paddle or propeller, Paragraphs 2-8, 15-16; Franke Figure 2, Paragraphs 39-45, 55-58). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US2007/0242434A1) in view of Franke (US2018/0235101A1) in view of Cosby (US2015/0361798A1).
Re Claims 6 & 19. Kelly teaches the turbulence element (Figure 1) but fails to specifically teach the turbulence element is perforated. 

Therefore, in view of Cosby’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the turbulence elements of Kelly be perforated in order to increase the turbulence generating capabilities of the turbulence elements, thereby achieving enhanced heat transfer in the cooling channel.  Additionally, in view of Cosby’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the turbulence elements of Kelly be perforated in order to reduce the weight of the turbulence elements (Cosby Paragraph 47)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US2007/0242434A1) in view of Franke (US2018/0235101A1) and in further view of Gudmundsson (US2008/0251238A1).
Re Claim 10. Kelly teaches the turbulence element (Figure 1) but fails to specifically teach the turbulence element is laser sintered from a plastic material. 
However, Gudmundsson teaches forming a turbulence element (20) from a laser sintered plastic material (Figure 7; Paragraph 30).
Therefore, in view of Gudmundsson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the turbulence elements of Kelly from a laser sintered plastic material in order to more easily manufacture the turbulence elements.  Additionally, the presence of process limitations (i.e. method of forming via laser sintering) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  It would have been obvious to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763